Exhibit 10.6
 



October 3, 2018


Jonathan Olefson
[personal address]


Dear Jon,    
As you know we’re on a journey to create the industry’s leading
biopharmaceutical solutions organization. To that end, on behalf of the Board
and all of us who’ve been engaged in the conversation, I’m delighted to offer
you the position of General Counsel reporting to Alistair Macdonald, CEO.
We’re confident your contributions are going to shape the business, drive
performance and actualize our vision of Shortening the Distance from Lab to
Life. I know you’re going to find your Executive Team members a collaborative
and committed set of peers.
We have discussed that you will be based out of our Raleigh, North Carolina
location. This offer is contingent upon your execution of the Syneos Health
Confidentiality Agreement and Non-Solicitation Agreement, successful completion
of our background investigation to include reference checking, drug screening,
and check of educational and employment credentials, and confirmation that you
do not have any post-employment obligations to your former employer that
prohibit you from working for Syneos Health after your employment start date.  
Assuming favorable results from the above, and you accept our offer, your target
start date is November 5, 2018. Your base salary will be 450,000.00 US Dollar
(USD) annually, less equivalent taxes and withholding. You will be eligible to
participate in the Syneos Health Management Incentive Plan (MIP). The MIP is
designed to reward eligible employees an annual cash incentive, at the
discretion of the Board of Directors. Your annual MIP target will be 50% of your
annual base salary, pro-rated based on the time you are employed by the company
and performing active services within the year, according to the plan’s
provisions. The MIP is designed to reward eligible employees for achieving
performance goals established annually. MIP payouts can potentially range from
zero to 200% of your target, adjusted by any applicable pro-ration. A summary of
the plan will be provided to you shortly after you join the company.




syneoshealthlogoa01.jpg [syneoshealthlogoa01.jpg]
1



--------------------------------------------------------------------------------


 
 



Summary of Employment Offer Key Terms
Compensation:
 
Base Salary:
$450,000
Annual Incentive Plan:  50% target 
$225,500
Long Term Incentive: 
$800,000
Total
$1,475,000
Hiring Grant Value*
$500,000
Sign-On Payment**
$225,000

*The Hiring Grant is comprised of 100% Restricted Stock Units which vest equally
over three years in accordance with the terms set forth in the grant. The number
of Restricted Stock Units and vesting dates will be dependent on the
commencement date of your active employment with Syneos Health.
**Sign-on Payment payable in the pay period following March 31, 2019.
During the term of your employment by the Company, you will be eligible to
participate in the Company’s Executive Severance Plan which provides severance
benefits if your employment is terminated by the Company for any reason other
than death, disability or Cause or you resign for Good Reason as those terms are
defined by plan. 
You are required to provide appropriate documentation for the completion of your
new hire forms, including proof that you are presently eligible to work in the
United States.
Please understand it is the policy of the Company not to solicit or accept
proprietary information and/or trade secrets of other companies or third
parties. If you have or have had access to trade secrets or other confidential,
proprietary information from your former employer or another third party, the
use of such information in performing your duties at the Company is prohibited.
This may include, but is not limited to, confidential or proprietary information
in the form of documents, magnetic media, software, customer lists, and business
plans or strategies.  By signing below, you represent that you have already
advised the Company of any restrictions on your ability to work for the Company,
such as any covenants not to compete or solicit with any former employers.
We greatly look forward to having you join our Company and becoming a member of
our team.  However, we recognize that you retain the option, as does the
Company, of ending your employment with the Company at any time, with or without
notice and with or without cause.  As such, your employment with the Company is
at-will and neither


syneoshealthlogoa01.jpg [syneoshealthlogoa01.jpg]
2



--------------------------------------------------------------------------------

 
 



this letter nor any other oral or written representation may be considered a
contract for any definite or specific period of time. 
If you wish to accept this offer, please sign below and return the fully
executed letter to us.  You should keep one copy of this letter for your own
records.  Should you have any questions about starting with the Company, please
do not hesitate to contact me or Catherine Baritell directly.  We are happy to
assist in making your employment transition as smooth as possible. 
Congratulations and welcome to Syneos Health.
 
Sincerely,
jonolefsonofferletter_image1.jpg [jonolefsonofferletter_image1.jpg]
Lisa van Capelle
Chief Human Resource Officer
Syneos Health










Signature:


/s/ Jonathan Olefson_______________________            Date __10/5/18___




syneoshealthlogoa01.jpg [syneoshealthlogoa01.jpg]
3

